          Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 1 of 22



                THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK


    Marina Shron                              )
    416 East 74th Street                      )
    New York, NY 10021                        )
                                              )
    Plaintiff, on behalf of herself           )
    and similarly-situated others.            )     Case No. 1:19-cv-06718
                                              )
    v.                                        )
                                              )
    LendingClub Corporation                   )     Class Action Complaint
    595 Market Street, Suite 200              )
    San Francisco, CA 94105                   )     Jury Trial: Yes
                                              )
         Defendant.                           )
                                              )


           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL


         COME NOW THE PLAINTIFF, on behalf of herself and similarly-situated others,

sue the Defendant, LendingClub Corporation, also doing business as Lending Club

(“Defendant” or “LendingClub”) and alleges the following:

                                      Nature of the Case

         The Plaintiff brings this action, inter alia, to address breaches of contract and

misrepresentations and omissions committed by LendingClub in connection with

Defendant’s business operation. LendingClub knows beyond a shadow of a doubt that

consumers are not aware of hidden up-front fees that the Defendant charges in connection

with its loan agreements. LendingClub falsely misled the Plaintiff and similarly situated

others into believing that they were borrowing a specific amount of funds with “no additional

fees.” However, the amount of loan funds received by the Plaintiff and similarly situated

others was significantly lower than the amount promised by the Defendant due to hidden up-

front fees that LendingClub deducts from consumers’ loan proceeds. The Plaintiff relied
                                          1	  
         Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 2 of 22



upon the Defendant’s representation that she would receive the full agreed upon loan amount,

and she was severely harmed when she received less. While LendingClub causes only a

portion of the agreed upon loan amount to be disbursed to consumers like the Plaintiff, the

Defendant demands that consumers repay the full loan amount, which is hundreds or even

thousands of dollars more than the amount actually disbursed to consumers.

       The Defendant also charges consumers like the Plaintiff interest on the full amount of

the loan despite the fact that the consumers receive less than such amount. This resulted in

the Plaintiff and similarly situated others paying a higher rate of interest on the loan than the

rate agreed to at the time the loan agreement was formed. The Defendant led the Plaintiff to

believe that she would be paying a specific interest rate on the borrowed funds, but then

charged a higher rate.

       LendingClub’s persistent and systematic deception constitutes consumer fraud,

violates New York General Business Law §349 and §350, et seq., violates the Truth in

Lending Act, and is in direct and material breach of the Plaintiff’s contract with Defendant.

                                   Jurisdiction and Venue

1. This Court has federal-question jurisdiction under 28 U.S.C. § 1331. The Court has

   supplemental jurisdiction over state law claims pursuant to 28 U.S.C. § 1367. The Court

   also has jurisdiction pursuant to 15 U.S.C. § 1640.

2. This Court also has jurisdiction pursuant to the Class Action Fairness Act, codified at 28

   U.S.C. § 1332(d) because this case is a class action, the class has more than 100

   members, the amount in controversy exceeds $5,000,000.00, and Plaintiff is a citizen of a

   different state than Defendant. The Defendant is a corporation, which is domiciled in the

   States of California and Delaware. The representative Plaintiff is a citizen of New York.

3. Personal jurisdiction and venue in this judicial district are proper in that the Defendant

   has continuous and systematic operations in New York, including in this district, where
                                           2	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 3 of 22



   the Defendant operates in a manner that violates the law consistent with Plaintiff’s

   allegations herein. The representative Plaintiff resides in this district and the Defendant

   regularly conducts business in this district.


                                     Factual Allegations

4. The representative Plaintiff in this action is a citizen of the United States who resides in

   New York.

5. Plaintiff is a "natural person" and a “consumer” as that term is defined under the Truth in

   Lending Act (“TILA”), 15 U.S.C. § 1602(i).

6. Plaintiff’s loan was for the purpose of paying down credit card debt, and involved the

   extension of credit.

7. LendingClub regularly extends consumer credit subject to a finance charge and is a

   "creditor" as that term is defined under TILA, e.g. 15 U.S.C. § 1602(g).

8. LendingClub transacts business throughout the United States. Defendant does regular

   business in the State of New York and in this judicial district. At all times relevant to this

   Complaint, LendingClub advertised, marketed and distributed personal loans to

   consumers throughout the United States, including in this judicial district.

9. Defendant offers consumer loans online through its website. LendingClub has

   advertised, marketed, and distributed personal loans to consumers, such as the Plaintiff,

   throughout the United States.

10. Defendant advertises its loan offerings and handles consumer interactions during the life

   of the application and loan, including but not limited to application processing,

   assessment of creditworthiness, and loan servicing.

11. LendingClub fraudulently induced the Plaintiff and similarly situated others to enter into

                                               3	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 4 of 22



   loan agreements by promising “no hidden fees,” but when the Plaintiff received the loan

   funds, the amount was thousands of dollars less than the full amount promised by the

   Defendant due to hidden fees. Instead of distributing the full loan amount as promised,

   LendingClub charged hidden up-front fees, which were not agreed to by the Plaintiff, and

   then deducted amounts from the Plaintiff’s loan proceeds in total breach of the parties’

   agreement.

12. Upon information and belief, the Defendant’s own compliance department has warned

   LendingClub that Defendant’s concealment of up-front fees is likely to mislead

   consumers.

13. LendingClub advertises via email, mail, television, radio, and online, among other ways.

   In such advertisements, Defendant prominently represented to Plaintiff and similarly

   situated others that “no hidden fees” would be charged in connection with the loan.

   LendingClub represented that the loan proceeds would go into the consumer’s account

   with “no hidden fees.” The Defendant’s representations were completely false.

   LendingClub charged the Plaintiff and similarly situated others hidden origination fees.

   Defendant deducts the hidden up-front fee from the promised loan amount before

   disbursing the loan funds to the consumer. As a result, the amount of money that

   LendingClub disburses to a consumer’s bank account is always substantially smaller than

   the promised loan amount. And because consumers must pay interest on the entire loan

   amount, including the fee, LendingClub’s hidden fee leaves consumers paying interest on

   principal that they never received.

14. Consumers who view the Defendant’s online, mail, or television advertisements or hear

   Defendant's radio advertisements are directed to apply for Defendant’s loans by visiting

   Defendant's website, www.lendingclub.com.

                                             4	  
         Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 5 of 22



15. When the Plaintiff and similarly situated others visited the Defendant’s website to apply

   for a personal loan, they were presented with questions including, 1) “How much do you

   need?” and 2) “What’s the money for?” The first step in applying for a personal loan on

   the Defendant’s website is inputting a response to such questions and clicking a button

   that states “Check Your Rate.” The Plaintiff answered the questions on the Defendant’s

   website and clicked the button in order to proceed to the next step in the loan application

   process.

16. The Defendant asked the Plaintiff and similarly situated others a series of questions and

   conducted a credit pull on the Plaintiff’s credit report in order to evaluate whether she

   met Defendant's baseline lending criteria.

17. LendingClub determined that the Plaintiff met its baseline lending criteria and presented

   the Plaintiff with loan offers. The Defendant made the loan offers through its website.

18. The Defendant offered the Plaintiff a specific loan amount, and represented that “no

   hidden fees” would be charged. Those representations were prominently displayed. Also,

   an icon of a smiling masked bandit accompanied the Defendant’s “no hidden fees”

   representation. The Defendant also offered a specific monthly payment amount, a specific

   number of monthly payments, and a fixed annual interest rate (“Interest Rate”).

19. The Defendant led the Plaintiff to believe that the offered Interest Rate was the total cost

   of borrowing the funds, and explicitly represented that “no hidden fees” would be

   imposed. However, the Defendant charged the Plaintiff a hidden up-front fee and

   deducted that amount from the Plaintiff’s loan proceeds.




                                                5	  
          Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 6 of 22



20. On the Defendant’s webpage where the loan offers were made, the word “APR”1

    appeared beside a small dot with a question mark inside. Upon information and belief,

    LendingClub describes this dot as the “tooltip.” If a consumer clicks on the tooltip, a

    pop-up bubble appears containing small-print text. At the bottom of the pop-up bubble,

    the inconspicuous small-print text mentions an origination fee that is collected out of the

    consumer’s loan proceeds. If a consumer does not click on the tooltip, the pop-up bubble

    does not appear, and there is no other disclosure on the loan offer webpage from which a

    consumer could learn of the existence of the origination fee. A consumer is not required

    to click on the tooltip in order to complete the loan application or to enter into the loan

    agreement. The Plaintiff was unaware of the existence of the tooltip, which was small and

    inconspicuous. The Plaintiff did not click on the tooltip and she did not read any of the

    small and inconspicuous text that would have appeared had she clicked it. None of the

    text that the Defendant hid within the tooltip became part of the parties’ bargain.

21. The Defendant failed to give the Plaintiff any notice that she could access additional

    information by clicking the tooltip. The Defendant completely failed to warn the Plaintiff

    that the tooltip contained material information relating to the total cost of the loan, among

    other things. The Defendant intentionally hid the origination fee from the Plaintiff. The

    Plaintiff would not have entered into the loan agreement had she known the truth about

    the cost of borrowing the money.

22. When the Plaintiff went online to apply for the loan, the information communicated to

    her was deliberately limited by LendingClub. The Plaintiff had no notice that the tooltip

    contained a concealed message. The Defendant gave the Plaintiff no reason or incentive

1
  APR stands for annual percentage rate, but the words “annual percentage rate” did not appear on the
Defendant’s webpage where the loan offer was made to the Plaintiff. LendigClub completely failed to inform
the Plaintiff what APR stands for or what it means. The Defendant failed to inform the Plaintiff that she would
be forced to pay the APR, which is higher than the offered Interest Rate. Instead, LendingClub represented to
the Plaintiff that the Interest Rate would be the total cost
                                                          6	  of the loan and that there are “no hidden fees.”
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 7 of 22



   to click on the tooltip, as the Defendant provided no information or explanation as to

   what the tooltip was or that it would provide information if clicked on. The tooltip was so

   small and inconspicuous that the Plaintiff did not even realize that it existed at the time of

   contracting. The Plaintiff was not required to check any box or to take any other steps

   indicating an agreement to an origination fee or any other information contained within

   the tooltip. The Plaintiff was also not required to click on any hyperlink leading to

   additional terms and conditions. The Plaintiff only agreed to the terms offered to her by

   the Defendant, which did not include an origination fee.

23. On the Defendant’s webpage where the loan is offered, the Plaintiff and similarly situated

   consumers were presented with the following: 1) a prominently displayed representation

   that "no hidden fees" would be imposed, 2) a loan amount, 3) an Interest Rate, and 4) the

   length of the loan and the monthly payment amount. A consumer may accept the offered

   terms by clicking a button. When the Plaintiff clicked the button to accept the offer, she

   was sent to a webpage that asked for additional information such as the Plaintiff’s phone

   number and social security number. After entering the required information and clicking

   the button to advance to the next webpage, the Plaintiff and similarly situated consumers

   were sent to a webpage that, upon information and belief, was titled Loan Rate & Terms.

   The Plaintiff did not see anything about an up-front fee on that webpage. Upon

   information and belief, an up-front fee is only disclosed by the Defendant at the bottom of

   that page as part of an inconspicuous and unbolded itemization that appears sandwiched

   between more prominent, bolded paragraphs. The inconspicuous and unbolded list

   appeared “below the fold,” such that the consumer would need to scroll down in order to

   see it. Instead of prominently disclosing the up-front fee, the Defendant hid it at the

   bottom of the webpage in a place that was not obvious to the Plaintiff and in a location

   where the Plaintiff was not even required to see in order to complete the loan application.
                                             7	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 8 of 22



   The Defendant did not mention the up-front fee anywhere other than this location and

   within the tooltip discussed above. In both instances, the up-front fee disclosure was

   inconspicuous and intentionally hidden. As a result of the Defendant’s failure to provide

   clear and conspicuous notice of the origination fee, the Plaintiff never saw or learned of

   the fee. The Plaintiff certainly never agreed to the fee.

24. LendingClub had the capabilities of providing mandatory hyperlinks to terms, a

   mandatory “tooltip” to terms, boxes to check indicating agreement, and requiring

   approval of terms and conditions as a prerequisite for borrowing the money. The

   Defendant deliberately chose not to utilize any of these capabilities to warn the Plaintiff

   about an up-front fee, which further evinces an intent to deceive the Plaintiff. Instead of

   clearly warning the Plaintiff about an origination fee, the Defendant led her to believe

   that no fees would be imposed and expressly represented in a conspicuous manner that

   “no hidden fees” would be charged.

25. The Plaintiff used her laptop computer to apply for the loan. Upon information and belief,

   the loan application process and the manner in which the terms are offered and displayed

   on the Defendant’s website are substantially the same whether a consumer is using a

   computer or a mobile device, except for that the “tooltip” does not appear on the

   Defendant’s mobile website. Instead, if a consumer using a mobile device taps on the

   word APR while on the Defendant’s loan offer webpage, the consumer would be shown a

   pop-up bubble similar to that shown to a consumer viewing the loan offer webpage on a

   computer who clicks on the tooltip. Otherwise, the pop-up bubble would not appear and

   the consumer would have no knowledge or notice of the intentionally hidden up-front fee.

   On a mobile device, the loan offer page also does not mention anything about fees, other

   than the representation, "no hidden fees."

                                                8	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 9 of 22



26. Based on the Defendant’s conduct, the surrounding circumstances, and the

   representations made, the Plaintiff reasonably and justifiably expected that no origination

   fees would be imposed and that the total cost of credit was the agreed upon Interest Rate.

   Despite promising the Plaintiff that its loans contain ''no hidden fees," Lending Club hid

   an up-front fee from the Plaintiff and then charged her for the same. In other words, the

   Defendant hid the origination fee while leading the Plaintiff to believe that no fees would

   be imposed. The Defendant intentionally chose to hide the up-front fee while promising

   that “no hidden fees” would be imposed. The Plaintiff reasonably and justifiably relied

   upon the Defendant’s promise that “no hidden fees” would be imposed, and she

   reasonably expected that the total cost of credit would be the offered Interest Rate. The

   Defendant’s offer did not contain any finance charges other than the agreed upon Interest

   Rate, and the Plaintiff fully expected that no additional finance charges would be

   imposed.

27. Lending Club deducted the hidden up-front fee from the promised and agreed upon loan

   amount before disbursing the loan funds to the Plaintiff, which resulted in the Plaintiff

   receiving significantly less loan funds than the amount promised by the Defendant.

   Despite disbursing less than the promised amount of funds to the Plaintiff, the Defendant

   demanded that the Plaintiff pay interest on the full agreed upon loan amount. As a result,

   the Plaintiff was forced to pay interest on principal that she never received.

28. The Plaintiff was not aware of the hidden up-front fee and expected to receive the full

   loan amount promised by Defendant.

29. Lending Club knows that consumers are unaware of the hidden up-front fee and that

   borrowers expect to receive the full loan amount promised. Upon information and belief,

   Defendant’s training materials for customer service representatives list “I didn’t receive

                                              9	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 10 of 22



   the full loan amount” as one of the two main post-disbursement complaints that

   representatives should be prepared to address. Upon information and belief, the

   Defendant’s quarterly complaint reviews have proposed “highlighting [the] origination

   fee” to address complaint volumes. Upon information and belief, LendingClub’s internal

   compliance reviews repeatedly cite the concealment of the fee as a significant problem

   for consumers. For instance, upon information and belief, one compliance review noted:

   “The origination fee is disclosed on the offer page tooltip, but is not readily apparent

   unless an applicant clicks on the tooltip. This omission could be perceived as deceptive as

   it is likely to mislead the consumer.” Moreover, upon information and belief, one of

   Defendant’s investors warned Defendant that the up-front fee “is not clear and

   conspicuous and could be subject to a UDAAP claim,” referring to an unfair or deceptive

   acts and practices claim.

30. The Plaintiff was fraudulently induced to enter into a loan agreement with the Defendant

   as a result of LendingClub’s misrepresentations and omissions as to the total cost of the

   loan. The Defendant knows to a certainty that it deceives consumers by hiding the

   origination fee and by representing that “no hidden fees” will be imposed. A significant

   part of the fraud is that LendingClub knows that it invariably withholds the information

   regarding the surprise up-front fees from consumers.

31. Lending Club hid fees from the Plaintiff and other potential borrowers at the time of

   contracting. Therefore, the fraudulent fees - which the Plaintiff became aware of only

   after receiving the loan funds - are not and do not become part of the bargain between

   LendingClub and the Plaintiff.

32. LendingClub intentionally hid fees from the Plaintiff during the loan application process

   in order to fraudulently induce her to borrow money. Lending Club’s practices are

                                             10	  
       Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 11 of 22



   designed to trap the Plaintiff and similarly situated consumers into paying fees that they

   do not expect to incur at the time of contracting. LendingClub counts on the fact that

   consumers will not be aware of the deceit and that they will be forced by the Defendant to

   pay for new and unexpected finance charges over and above the agreed upon amount.

33. Plaintiff Marina Shron applied for a loan through LendingClub on August 10, 2018. Ms.

   Shron applied for the loan online through the Defendant’s website. During the application

   process, the Plaintiff spoke with a LendingClub customer service representative over the

   telephone. On August 10, 2018, LendingClub sent an email to the Plaintiff stating: “Not

   only has your application been pre-qualified, multiple loan offers are now competing for

   your attention.” The Plaintiff reviewed the offers made by the Defendant and spoke to a

   LendingClub customer service representative about the same. LendingClub offered and

   the Plaintiff accepted a personal loan containing the following terms: 1) Loan Amount:

   $35,000.00; 2) Loan Term: 60 Months; and 3) Fixed Interest Rate: 22.35%. The Plaintiff

   accepted that loan offer on August 20, 2018. LendingClub’s offer to the Plaintiff did not

   contain any language about an origination fee. And, LendingClub’s website and

   advertising materials explicitly stated “no hidden fees.” Also, LendingClub’s customer

   service representative did not mention anything to the Plaintiff about an origination fee.

   Instead, the customer service representative assured the Plaintiff that there would be no

   hidden fees. The Defendant’s customer service representative told the Plaintiff that the

   Interest Rate was the total cost of the loan and that there were no hidden fees. The

   customer service representative also told the Plaintiff that the Interest Rate would be the

   only finance charge that the Plaintiff would be required to pay. The customer service

   representative also told the Plaintiff that the Interest Rate was fixed and that she would

   never be required to pay a higher rate. LendingClub’s representations turned out to be

   false, as the Defendant charged the Plaintiff an origination fee and imposed an APR that
                                             11	  
    Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 12 of 22



was higher than the offered Interest Rate. The customer service representative did not

mention anything about an origination fee or an APR. Also, the customer service

representative did not mention anything about a tooltip on the Defendant’s website. The

customer service representative failed to warn the Plaintiff that the tooltip contained

material information relating to the total cost of the loan that could only be accessed by

clicking the tooltip. Based on the Plaintiff’s conversations with the customer service

representative(s) and other representations made by the Defendant, the Plaintiff

reasonably and justifiably expected that no origination fee would be imposed and that the

total cost of the loan would be the agreed upon fixed Interest Rate. However, the

Defendant charged the Plaintiff a $2,100.00 origination fee and deducted that amount

from the loan proceeds. As a result, the Plaintiff ended up receiving only $32,900.00 of

the promised $35,000.00 loan amount. The Plaintiff was fully expecting to receive the

full loan amount promised and she was severely harmed by receiving less. Even after the

partial loan amount was disbursed, LendingClub still insisted that Ms. Shron received the

full $35,000.00 loan amount. Indeed, in an email to the Plaintiff dated August 27, 2018,

LendingClub stated: “Now that you've received your $35,000 loan to pay off your credit

cards, do you know someone who should also join the club?” The purpose of the loan

was to pay off credit card debt. The Plaintiff wished to consolidate her debt and to secure

a fixed rate of interest that was lower than the rate she was paying on her credit cards.

The credit card companies were charging the Plaintiff an interest rate of approximately

23% on average. LendingClub offered and the Plaintiff agreed to a fixed Interest Rate of

22.35%. Despite promising Ms. Shron a fixed interest rate of 22.35%, the Defendant

forced Ms. Shron to pay a rate of interest that exceeds 25%. By charging Plaintiff a rate

of interest that exceeds the amount that she was paying on her credit cards, LendingClub

frustrated the purpose of the loan. In other words, LendingClub induced the Plaintiff to
                                          12	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 13 of 22



   borrow the funds by telling her that she would be able to reduce the amount of interest

   she was paying on her credit cards, and then charged her an interest rate that exceeded the

   rate that she was paying on her credit cards. LendingClub breached its agreement with

   Plaintiff, and defrauded her, by forcing her to pay an origination fee and a rate of interest

   over and above the amounts agreed to at the time of contracting. The Plaintiff was

   astonished when she discovered the Defendant’s deception and breaches. Ms. Shron

   requested that LendingClub return the origination fee to her, but the Defendant refused.

   Also, the Defendant promised Ms. Shron that she would be able to participate in a

   hardship program that would enable her to make smaller monthly payments if she

   suffered a loss of income. This representation, which the Plaintiff relied upon when

   deciding to enter into the loan agreement with Defendant, turned out to be false. The

   Plaintiff attempted to participate in a hardship program when she experienced a loss of

   income in or around March 2019. The Plaintiff requested numerous times to be enrolled

   in the promised hardship program so that she could lower her monthly payments, but the

   Defendant completely refused even though the Plaintiff qualifies based on the

   Defendant’s representations about the hardship program. LendingClub’s conduct caused

   the Plaintiff significant financial harm and severe emotional distress.

34. The Plaintiff would not have entered into a loan agreement with Defendant had she

   known that LendingClub misrepresents information about its finance charges, among

   other things.

35. This action is maintainable as a class action. The Plaintiff believes that the class that she

   proposes to represent is so numerous that joinder of all members is impracticable. The

   Plaintiff asserts that thousands of consumers have been, and are being, impacted by the

   Defendant’s actions. There are questions of law and fact common to the class, and the

                                               13	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 14 of 22



   claims of the named Plaintiff are typical of the claims of the class. The Plaintiff will

   fairly and adequately protect the interests of the class.



                                       Plaintiff’s Class

36. Pursuant to Federal Rule of Civil Procedure 23, Plaintiff Marina Shron brings this class

   action and seeks certification of the claims and certain issues in this action on behalf of

   herself and on behalf all other persons similarly situated.

37. Plaintiff seeks to represent four classes: 1) a TILA class (a nationwide class on whose

   behalf she seeks statutory damages); 2) a New York General Business Law class (on

   whose behalf she seeks actual and statutory damages); 3) a Breach of Contract class (on

   whose behalf she seeks actual damages); and 4) a Fraud class (on whose behalf she

   seeks punitive damages).

38. The TILA class is defined as follows:

               All persons who contracted with LendingClub for a loan
               during the period extending from July 18, 2018 through and to
               the filing date of this Complaint and who were required to pay
               a higher rate of interest and/or required to pay additional
               finance charges such as origination fees in connection with the
               loan, over and above the contracted amount.

39. The New York General Business Law class is defined as follows:

               All New York State Residents who contracted with LendingClub
               for a loan during the period extending from July 18, 2016
               through and to the filing date of this Complaint and who were
               required to pay a higher rate of interest and/or required to pay
               additional finance charges such as origination fees in
               connection with the loan, over and above the contracted
               amount.

40. The Breach of Contract class is defined as follows:

               All persons who contracted with LendingClub for a loan during
               the period extending from July 18, 2013 through and to the
               filing date of this Complaint and who were required to pay a
                                              14	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 15 of 22



               higher rate of interest and/or required to pay additional
               finance charges such as origination fees in connection with the
               loan, over and above the contracted amount.

41. The Fraud class is defined as follows:

               All persons who contracted with LendingClub for a loan during
               the period extending from July 18, 2013 through and to the
               filing date of this Complaint and who were required to pay a
               higher rate of interest and/or required to pay additional
               finance charges such as origination fees in connection with the
               loan, over and above the contracted amount.

42. Plaintiff reserves her right to amend the Class definition if further investigation and

   discovery indicates that the Class definition should be narrowed, expanded, or otherwise

   modified.

43. Defendant’s breaches, fraudulent representations and omissions were applied uniformly

   to all members of the Class, including any subclass arising out of the claims alleged

   herein, so that the questions of law and fact are common to all members of the Class and

   any subclass.

44. All members of the Class and any subclass were and are similarly affected by the breach

   of contract and the fraudulent misrepresentations and omissions. The relief sought herein

   is for the benefit of Plaintiff and members of the Class and any subclass.


                                      COUNT ONE
                             NYGBL §349 and §350, ET SEQ.
                             Deceptive or Misleading Practices


45. The Plaintiff re-alleges the allegations made above and in this Complaint and

   incorporates the same by reference as if fully set forth herein, and further states:

46. For that the Defendant LendingClub engaged in conduct that was consumer oriented and

   did so in a manner, which was materially deceptive and misleading to consumers, and this

   conduct caused the Plaintiff harm. Specifically, the Defendant made misrepresentations
                                           15	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 16 of 22



   and omissions regarding its finance charges and the total cost of the loan that fraudulently

   induced Plaintiff to enter into the loan agreement with the Defendant.

47. The Defendant materially misled the Plaintiff in the manner discussed above, including

   by failing to conspicuously disclose information regarding the total cost of the loan, the

   amount of its origination fees and other charges, the rate of interest on the loan, and the

   amount of loan funds that the Plaintiff would receive. The Defendant intentionally hid

   information related to its finance charges in order to fraudulently induce the Plaintiff to

   enter into the loan agreement.

48. The Defendant represented to the Plaintiff that the loan would allow her to pay off credit

   card debt and save money by reducing her rate of interest. However, as a result of

   entering into the loan agreement with Defendant, the Plaintiff is now stuck paying a

   higher interest rate than she was paying on her credit cards. If the Plaintiff does not pay

   LendingClub the higher amounts, then her credit score and financial condition will suffer.

   Ms. Shron has no choice but to pay the extorted amounts.

49. As a result of Defendant’s misrepresentations and omissions, Plaintiff suffered significant

   losses, including funds expended on unforeseen fees and finance charges. In engaging in

   its deceptive conduct, LendingClub completely frustrated the purpose of the loan. Also,

   by contracting with LendingClub, the Plaintiff forwent other borrowing opportunities that

   she is now unable to take advantage of. The Defendant’s conduct has also harmed the

   Plaintiff’s credit score and financial condition.


                                       COUNT TWO
                                     Breach of Contract

50. The Plaintiff re-alleges the allegations made above and in this Complaint and

   incorporates the same by reference as if fully set forth herein, and further states:

                                               16	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 17 of 22



51. The Defendant offered to the Plaintiff a personal loan in the amount of $35,000.00, which

   the Plaintiff accepted. The Defendant offered to the Plaintiff a fixed annual Interest

   Rate of 22.35%, which the Plaintiff accepted. The Plaintiff agreed to pay back the

   loan in 60 monthly installments. The Plaintiff fulfilled its promise and performed the

   contract    by   tendering     to   the   Defendant   the   full,   agreed, monthly amounts

   contemplated under the contract. The parties’ agreement contemplated that no additional

   fees would be paid, including for origination fees, and the Plaintiff fully understood and

   reasonably expected that additional fraudulent charges would not be imposed. The

   Defendant breached the parties’ agreement by fraudulently forcing Plaintiff to

   pay additional fees, including but not limited to origination fees.

52. The Defendant also breached the contract by forcing the Plaintiff to pay a higher rate of

   interest than what was agreed to at the time of contracting. LendingClub promised that

   the fixed rate of interest would be 22.35%, but then charged the Plaintiff a 25.41% rate of

   interest. Not only was this conduct a breach of contract, but also it completely frustrated

   the purpose of the contract.

53. The Defendant represented that the total cost of the loan would be the 22.35% fixed

   annual rate of interest. LendingClub prominently represented that “no hidden fees”
   would      be imposed. However, the Defendant charged the Plaintiff a hidden

   origination fee of $2,100.00 and deducted that amount from the Plaintiff’s loan

   proceeds. As a result, the Plaintiff only received $32,900.00 of the promised $35,000.00

   loan amount. LendingClub breached the contract by failing to disburse the full agreed

   upon loan amount. Even though LendingClub only disbursed $32,900.00, the

   Defendant charged the Plaintiff interest on the full $35,000.00 loan amount. Based

   on the circumstances and the representations made, a reasonable consumer would

   believe that the total cost of the loan was the 22.35% Interest Rate and that no origination

   fee or any other finance charge would be imposed.


                                                 17
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 18 of 22




54. In material breach of the agreement with the Plaintiff, LendingClub forced the Plaintiff to

   pay a $2,100.00 origination fee and demanded that Plaintiff pay a 25.41% rate of interest

   instead of the agreed upon 22.35% rate of interest.

55. After the Plaintiff’s loan proceeds were disbursed and after she learned about the

   fraudulent origination fee, Ms. Shron demanded that LendingClub reverse the charge and

   disburse the rest of the promised loan amount, but LendingClub refused to issue Plaintiff

   a refund of the illegally obtained amounts. The Plaintiff attempted to cancel the loan

   when she realized the nature of the fraud, but LendingClub refused.

56. As a result of LendingClub’s breaches, the Plaintiff suffered significant losses, including

   funds expended on the unexpected and extorted fees and charges. LendingClub’s

   breaches completely frustrated the purpose of the loan. The Plaintiff has also lost other

   borrowing opportunities as a result of the Defendant’s egregious conduct. The

   Defendant’s conduct has also harmed the Plaintiff’s credit score and financial condition.



                                  COUNT THREE
                 Truth In Lending Act, 15 USC §§1601 et seq. (“TILA”)


57. The Plaintiff re-alleges the allegations made above and in this Complaint and

   incorporates the same by reference as if fully set forth herein, and further states:

58. LendingClub is a creditor within the meaning of the TILA, 15 USC § 1602(g) and the
   relevant implementing regulations set forth in Regulation Z.
59. The personal loans in question are consumer credit transactions within the meaning of the
   TILA, 15 USC § 1602.
60. Plaintiff was not provided disclosures that conform with the obligations under the TILA
   and Regulation Z.
61. Specifically, the finance charge, APR and total of payments disclosed in the installment
                                             18	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 19 of 22



   contract are all materially misstated, in violation of TILA § 1638(a)(3) through (5)
   and Regulation Z, e.g. §226.18(b) and (d).
62. Whereas the Plaintiff’s fixed rate contract and the disclosures made to her by the

   Defendant set forth a specific interest rate, the Plaintiff was effectively charged a higher

   rate due to LendingClub’s hidden fees. Also due to the hidden origination fee,

   LendingClub’s disclosure regarding the amount financed was incorrect. LendingClub

   promised that the Plaintiff’s loan would be for $35,000.00, but the Plaintiff only

   received $32,900.00 from the Defendant.

63. The origination fees and the rate of interest that LendingClub is charging the Plaintiff

   and similarly situated others are not authorized by the contracts at issue. Defendant

   thereby violated the TILA, e.g. 15 USC § 1638(a).

64. LendingClub failed to provide required disclosures prior to consummation of the

   transaction in violation of 15 U.S.C. § 1638(a-b) and Regulation Z § 226.17(b).

65. LendingClub failed to make required disclosures clearly and conspicuously in writing in

   violation of 15 U.S.C. § 1632(a) and Regulation Z § 226.17(a).

66. The TILA violations set forth herein were willful, intentional, frequent and persistent.

67. As a result of these violations, pursuant to 15 USC § 1640, LendingClub is liable for

   statutory damages, costs and attorney’s fees.

                                       COUNT FOUR
                                         FRAUD

68. The Plaintiff re-alleges the allegations made above and in this Complaint and

   incorporates the same by reference as if fully set forth herein, and further states:

69. LendingClub knew, and knows, beyond a shadow of a doubt that consumers are not

   aware of hidden up-front fees that the Defendant charges in connection with its loan

   agreements. LendingClub fraudulently misled the Plaintiff and similarly situated others

                                               19	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 20 of 22



   into believing that they were borrowing a specific amount of funds with “no hidden

   fees.” LendingClub omits the significant and material fact that consumers will be hit

   with unexpected origination fees.

70. Further, to induce the Plaintiff to enter into the loan agreement, Defendant made

   numerous representations as to material facts that were false, and Defendant made

   numerous material omissions. Defendant induced the Plaintiff to enter into the loan

   agreement with the knowledge that what she would ultimately pay would be significantly

   higher than the cost represented.

71. LendingClub acted intentionally, and acted with actual malice or its functional

   equivalent. It knew, or acted with reckless disregard for the truth, as to all of the material

   misrepresentations alleged in this Complaint.

72. LendingClub knew, or acted with reckless disregard for the truth, as to all of the material

   omissions alleged in this Complaint.

73. LendingClub knew and intended that the Plaintiff would rely on LendingClub’s deceptive

   and misleading representations in Plaintiff’s decision to enter into a loan agreement with

   the Defendant.

74. LendingClub knew that the Plaintiff would rely on the information provided to her by the

   Defendant in Plaintiff’s decision to enter into a loan agreement with LendingClub, which

   intended to influence Plaintiffs’ decision by omitting material information.

75. The Plaintiff justifiably and reasonably relied on LendingClub’s false and misleading

   representations and omissions in deciding to enter into a loan agreement with Defendant.

76. In deciding to enter into the agreement with LendingClub, the Plaintiff reasonably and

   justifiably believed that Defendant was providing all material information, and Plaintiff’s

   decision was influenced by LendingClub’s omissions.
                                               20	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 21 of 22



77. Plaintiffs’ reliance on LendingClub’s misrepresentations caused her significant, specific

   harm, as explained throughout this Complaint.

                                      COUNT FIVE
                                     Unjust Enrichment

78. The Plaintiff re-alleges the allegations made above and in this Complaint and

   incorporates the same by reference as if fully set forth herein, and further states:

79. For that LendingClub was enriched by extracting and demanding amounts - over what the

   parties agreed to - and forcing the Plaintiff to pay such amounts for fraudulent and

   unexpected fees and charges.

80. Equity and good conscience dictate that LendingClub make full restitution, especially
   under the circumstances of this case. Thousands of unsuspecting Plaintiffs were deceived
   by LendingClub and forced to pay unexpected and significant charges that they never did,
   or would ever, agree to.


                              Prayers for Relief As to All Counts

WHEREFORE, your Plaintiff respectfully prays that this Honorable Court:

   §   Order that LendingClub pay punitive damages in the amount of $100,000,000.00;

   §   Order that the Defendant discontinue its violations of New York General Business
        Law §349, §350, et. seq. FORTHWITH;

   §   Require the Defendant to conspicuously inform consumers that it charges an
        origination fee;

   §   Require the Defendant to conspicuously disclose to consumers the amount of its
        origination fee;

   §   Require the Defendant to conspicuously disclose to consumers, in detail, all of the
        fees, finance charges, and/or costs that a consumer will or may incur in connection
        with the loan;

   §   Order the Defendant to pay compensatory damages on account of Defendant’s
        deceptive practices and breaches of contract;

                                               21	  
        Case 1:19-cv-06718-AT Document 1 Filed 07/18/19 Page 22 of 22



   §   Order the Defendant to pay consequential damages;

   §   Order the Defendant to reimburse Plaintiffs, named and putative, for any fees and/or
        charges paid over the agreed contract amount;

   §   Order the Defendant to reimburse the Plaintiff and similarly situated others for any
        and all origination fees and/or up-front fees paid;

   §   Order the Defendant to cease charging the Plaintiffs a higher rate of interest on the
        loans than what was agreed to;

   §   Order the Defendant to reimburse Plaintiffs for monies paid in connection with the
        loan as a result of LendingClub’s deceptive practices and breaches of contract;

   §   Order that Defendant pay for Plaintiffs’ emotional suffering and harm;

   §   Order that Defendant pay attorney’s fees, costs of suit, and statutory damages and
        fines; and

   §   Grant your Plaintiffs any such other and further relief as to this Court may appear just
        and proper.


                                   JURY TRIAL DEMAND

        The Plaintiff respectfully requests a jury trial on all of the factual and legal issues that

may be tried by a jury in the above-captioned action.



                                                Respectfully Submitted,

                                                THE PLAINTIFF,

                                                BY:________/s/_______________________
                                                  Her Counsel
                                                  Gregory Allen, Esq.
                                                  Law Office of Gregory Allen
                                                  60 Joyce Court
                                                  Milford, CT 06461
                                                  greg@gjallenlaw.com
                                                  Tel 203-535-4636



Dated: July 18, 2019
                                                 22	  
